Exhibit 99.2 REVOLVING CREDIT AGREEMENT dated as of [●], 2016, among GULFMARK OFFSHORE, INC., and GULFMARK AMERICAS, INC. as Co-Borrowers The Lenders Party Hereto, and [●], as Administrative Agent and Collateral Agent TABLE OF CONTENTS Page ARTICLE I Definitions 1 SECTION 1.01. Defined Terms 1 SECTION 1.02. Terms Generally 25 ARTICLE II The Credits 26 SECTION 2.01. Commitments 26 SECTION 2.02. Revolving Loans 26 SECTION 2.03. Borrowing Procedures 27 SECTION 2.04. Evidence of Debt; Repayment of Loans 28 SECTION 2.05. Fees 29 SECTION 2.06. Interest on Loans 29 SECTION 2.07. Default Interest 30 SECTION 2.08. [Reserved] 30 SECTION 2.09. Termination and Reduction of Commitments 30 SECTION 2.10. Conversion and Continuation of Borrowings 30 SECTION 2.11. [Reserved] 31 SECTION 2.12. Optional Prepayment 31 SECTION 2.13. Mandatory Prepayments 32 SECTION 2.14. Reserve Requirements; Change in Circumstances 33 SECTION 2.15. [Reserved] 34 SECTION 2.16. Indemnity 34 SECTION 2.17. Pro Rata Treatment 34 SECTION 2.18. Sharing of Setoffs 35 SECTION 2.19. Payments 35 SECTION 2.20. Taxes 36 SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to Mitigate 40 ARTICLE III Representations and Warranties 41 SECTION 3.01. Organization; Powers 41 SECTION 3.02. Authorization 41 SECTION 3.03. Enforceability 41 SECTION 3.04. Governmental Approvals 42 SECTION 3.05. Financial Statements 42 SECTION 3.06. No Material Adverse Change 42 SECTION 3.07. Title to Properties; Possession Under Leases 42 SECTION 3.08. Subsidiaries 42 SECTION 3.09. Litigation; Compliance with Laws 42 SECTION 3.10. Agreements 43 SECTION 3.11. Federal Reserve Regulations 43 i Page SECTION 3.12. Investment Company Act 43 SECTION 3.13. Use of Proceeds 43 SECTION 3.14. Tax Returns 43 SECTION 3.15. No Material Misstatements 44 SECTION 3.16. Employee Benefit Plans 44 SECTION 3.17. Environmental Matters 44 SECTION 3.18. Insurance 44 SECTION 3.19. Security Documents 44 SECTION 3.20. Location of Real Property and Leased Premises 45 SECTION 3.21. [Accuracy of disclosure regarding Collateral Vessels as of the Closing Date] 45 SECTION 3.22. Labor Matters 45 SECTION 3.23. Solvency 45 SECTION 3.24. Sanctioned Persons 46 ARTICLE IV Conditions of Lending 46 SECTION 4.01. All Credit Events 46 SECTION 4.02. Closing Date 46 ARTICLE V Affirmative Covenants 48 SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties 48 SECTION 5.02. Insurance 49 SECTION 5.03. Obligations and Taxes 50 SECTION 5.04. Financial Statements, Reports, etc. 50 SECTION 5.05. Litigation and Other Notices 52 SECTION 5.06. Information Regarding Collateral 52 SECTION 5.07. Maintaining Records; Access to Properties and Inspections; Maintenance of Ratings 53 SECTION 5.08. Use of Proceeds 53 SECTION 5.09. Compliance with Environmental Laws 54 SECTION 5.10. Employee Benefits 54 SECTION 5.11. Preparation of Environmental Reports 54 SECTION 5.12. Further Assurances 54 SECTION 5.13. [Reserved] 56 SECTION 5.14. Post-Closing Actions 56 SECTION 5.15. Registration of Vessels 56 SECTION 5.16. Classification of Vessels 56 ARTICLE VI Negative Covenants 56 SECTION 6.01. Indebtedness 57 SECTION 6.02. Liens 60 SECTION 6.03. [Reserved] 63 SECTION 6.04. Investments 63 SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions 65 ii Page SECTION 6.06. Restricted Payments; Restrictive Agreements 66 SECTION 6.07. Transactions with Affiliates 69 SECTION 6.08. Business of the Borrowers and Subsidiaries 69 SECTION 6.09. Other Indebtedness 69 SECTION 6.10. Minimum Liquidity 69 SECTION 6.11. Collateral Coverage Ratio 70 SECTION 6.12. Fiscal Year 70 SECTION 6.13. Certain Equity Securities 70 SECTION 6.14. Certain Changes 70 ARTICLE VII Events of Default 70 ARTICLE VIII The Administrative Agent and the Collateral Agent 73 ARTICLE IX Miscellaneous 76 SECTION 9.01. Notices 76 SECTION 9.02. Survival of Agreement 78 SECTION 9.03. Binding Effect 79 SECTION 9.04. Successors and Assigns 79 SECTION 9.05. Expenses; Indemnity 83 SECTION 9.06. Right of Setoff 84 SECTION 9.07. Applicable Law 85 SECTION 9.08. Waivers; Amendments 85 SECTION 9.09. Interest Rate Limitation 86 SECTION 9.10. Entire Agreement 86 SECTION 9.11. WAIVER OF JURY TRIAL 86 SECTION 9.12. Severability 87 SECTION 9.13. Headings 87 SECTION 9.14. Jurisdiction; Consent to Service of Process 87 SECTION 9.15. Confidentiality 88 SECTION 9.16. Release of Collateral and Guarantees 88 SECTION 9.17. USA PATRIOT Act Notice 89 iii SCHEDULES Schedule 2.01 - Lenders and Commitments Schedule 3.08 - Subsidiaries Schedule 3.09 - Litigation Schedule 3.17 - Environmental Matters Schedule 3.18 - Insurance Schedule 3.19(a) - UCC Filing Offices Schedule 3.20(a) - Owned Real Property Schedule 3.20(b) - Leased Real Property Schedule 3.21 - Collateral Vessels Schedule 3.22 - Labor Matters Schedule 4(d) - Closing Date Deliverables Schedule 5.14 - Post-Closing Actions Schedule 6.01(a) - Existing Indebtedness Schedule 6.02 - Existing Liens Schedule 6.04 - Existing Investments Schedule 6.06(b) - Existing Contractual Restrictions Schedule 6.07 - Transactions with Affiliates EXHIBITS Exhibit A - Form of Administrative Questionnaire Exhibit B - Form of Assignment and Acceptance Exhibit C - Form of Borrowing Request Exhibit D - Form of Promissory Note Exhibit E - Form of Non-Bank Tax Certificate iv REVOLVING CREDIT AGREEMENT dated as of [●],2016 (this “ Agreement ”), among GULFMARK OFFSHORE, INC., a Delaware corporation (the “ Parent ”), GULFMARK AMERICAS, INC., a Delaware corporation (“
